Citation Nr: 1636793	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-33 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1988 to March 1989.

These matters are before the Board of Veterans' Appeals  (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  By that rating action, the RO appeared to have reopened previously denied claims for service connection for low back and neck disabilities, and denied the underlying service connection claims on their merits.  The Veteran appealed this rating action to the Board. 

In May 2013, the Veteran testified before the undersigned at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic record.

In June 2015, the Board reopened the previously denied claims for service for low back and cervical spine disabilities.  The Board remanded the underlying service connection claims for these disabilities to the Agency of Original Jurisdiction (AOJ) for additional development.  Specifically, the AOJ was requested to obtain outstanding VA treatment records and to schedule the Veteran for a VA examination to determine the nature and etiology of his low back and cervical spine disabilities.  In September 2015, VA treatment records, dated from March 2012 to September 2015, were received and associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record.  In October 2015, VA examined the Veteran to determine the nature and extent of his low back and cervical spine disabilities.  (See October 2015 Thoracolumbar Spine and Neck Disability Benefit Questionnaires (DBQs) and Medical Opinion).  Copies of the treatment records and October 2015 DBQs have been associated with the Veteran's VBMS electronic record. 



FINDING OF FACT

The Veteran's diagnosed herniated disk at L5-S1 and cervical strain are not due to an injury or disease incurred in active service, to include a fall off a bridge.  


CONCLUSIONS OF LAW

1.  The requirements for service connection for a low back disability, diagnosed as herniated disk at L5-S1, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).

2.  The requirements for service connection for a cervical spine disability, diagnosed as cervical strain, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the appealed June 2012 rating decision, via a January 2012 letter to the Veteran, the RO provided him with time-and content-compliant VCAA notice.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not asserted any notice error or specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording the Veteran VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and VA and private treatment records are in the electronic record.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  As noted earlier, the Board remanded the appeal in June 2015 to have the AOJ obtain outstanding VA treatment records of the Veteran and to schedule him for VA examinations to determine the nature and etiology of the claimed low back and cervical spine disabilities.  In September 2015, VA treatment records, dated from March 2012 to September 2015, were received into the electronic record.  

In October 2015, VA examined the Veteran to determine the nature and extent of his low back and cervical spine disabilities.  (See October 2015 Back Thoracolumbar Spine and Neck DBQs and Medical Opinion).  Copies of the treatment records and October 2015 DBQs have been associated with the Veteran's VBMS electronic record.  The VA examinations and opinions are adequate.  The VA examiner's medical nexus opinion considered all of the pertinent evidence of record, notably the Veteran's statement that he had not experienced any back problems until he had sustained a work-related accident in October 1989.  The VA examiner also provided the required explanatory rationale for his opinions.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been satisfied.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015). 

Overall, the Board finds that there has been compliance with its June 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271(1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, a discussion of the Veteran's May 2013 hearing before the undersigned is required.  The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the May 2013 hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claims; and, suggested specific evidence he might seek that would support and prove the underlying claims for service connection for low back and cervical spine disabilities.  Further the undersigned held the record open for 30 days to allow the Veteran to submit additional evidence.  The Veteran did not submit any additional evidence in support of his claims.  Neither the Veteran nor his representative voiced any disagreement with the manner in which the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with in the instant appeal.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication of the claims decided herein.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

II. Merits Analysis

The Veteran seeks service connection for low back and neck disabilities.  After a brief discussion of the laws and regulations governing service connection claims, the Board will address the merits of the claims jointly below.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has not been found to have arthritis of the cervical spine, the theory of continuity of symptomatology is not applicable with respect to this claim. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.(2015).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends that he currently has low back and neck disabilities as a result of having fallen off a two-story bridge in El Paso, Texas in 1988.  He maintains that he lost consciousness at the time of the accident and was taken into custody by the Mexican police.  (See VA treatment records, dated in September and October 2011 and Transcript (T.) at pages 3-4 and received in the Veteran's VBMS electronic record on October 26, 2011).

In the analysis below, the Board will deny the claims for service connection for low back and neck disabilities because the preponderance of the evidence of record is against a nexus between these disabilities and the Veteran's military service.  There is also no evidence of arthritis of the cervical spine to a compensable degree within a year of service discharge or a continuity of low back and cervical spine symptomatology since discharge.  

Turning to Shedden element number one (1), evidence of a current disability, the Veteran has been diagnosed as having herniated disk of the lumbar spine and cervical strain.  (See October 2015 Lumbar and Cervical Spine DBQs).  Thus, Shedden element number (1) has been met with respect to both claims. 

Concerning Shedden element number two (2), evidence of an in-service disease or injury, the Veteran's service treatment records reflect that in February 1989, he was seen in the Acute Medical Care Clinic after he reportedly fell off a bridge while stationed at Fort Bliss, Texas.  He indicated that he had injured his right wrist, head, neck, and face.  (He had previously fractured his right wrist in December 1988.)  There was no evidence of any loss of consciousness.  Upon clinical evaluation of the Veteran in February 1989, there was no evidence of any neck or low back pathology.  An assessment of right wrist sprain with avulsion fracture of the triquetrum was entered.  The remainder of the service treatment records are wholly devoid of any subjective complaints or clinical findings of any low back or neck pathology.  A service separation examination is not of record.  

While the evidence shows that the Veteran fell of a bridge, as he has alleged, records contemporaneous to the accident, as well as the remainder of the service treatment records, are devoid of any evidence of any low back or cervical spine pathology.  Thus, the claims for service connection for low back and cervical spine disabilities fail on this basis alone.  Notwithstanding the foregoing, the Board will examine the third Shedden element, nexus to military service, for completeness in adjudicating the claims.
 
Concerning Shedden element number three (3), nexus to military service, the Board finds that there are VA clinicians' findings and opinions that are supportive of and against the claims.  Evidence in support of the claims includes VA treatment reports, dated in September and October 2011.  After the Veteran gave a history of  having had low back and neck pain ever since he fell off a bridge in 1988 during military service, the examining VA clinician entered assessments of chronic neck and low back pain and chronic low back pain-since fall in 1988.  (See VA treatment reports, dated in September and October 2011).  The Board finds the VA clinician's assessments to be of minimal probative value in evaluating the claims because it is unclear whether he had reviewed the evidence of record, notably an absence of low back and neck pathology coincident to the 1989 fall and an October 1989 work-related injury to the low back (see reports, dated in November 1989; July 1995; May 1997; and, February 1998, prepared by R H., M D.)  Thus, for these reasons, the Board finds the VA clinician's September and October 2011 assessments to be of minimal probative value in evaluating the Veteran's claims for service connection for low back and cervical spine disabilities.  

Evidence against the claims includes an October 2015 VA Nurse Practitioner (NP)'s opinion.  After a review of the Veteran's service treatment records, which are negative for any low back or cervical spine pathology coincident to the 1989 fall and subsequent thereto, and October 1989 work-related injury to the low back, as well as the Veteran's report in November 1989 that he had not had any back problems until the October 1989 work-related accident, a VA examiner opined that it was less likely than not that his diagnosed herniated disk (L5-S1) and cervical strain were related to service.  The VA examiner reasoned that there was no objective evidence to support the Veteran's subjective complaints of limited range of lumbar and cervical spine motion and, as indicated by the post-service civilian medical records, he had denied any history of back or neck complaints prior to a 1989 work-related injury, and the service treatment records were devoid of any chronic neck or back condition.  (See October 2015 VA Neck DBQ and Medical Opinion). 
The Board accords great probative weight to the October 2015 VA NP's opinion because it was based on an accurate factual premise, and offered clear conclusions with supporting data, and reasoned medical explanations that are consistent with the other evidence of record, namely evidence that the Veteran denied having any back or neck problems until he sustained a 1989 work-related injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

As to any assertions that the Veteran might proffer as to having had low back and neck pain since the in-service fall, the Board finds not credible.  As noted previously herein, the service treatment records do not note any reports of a back or neck injury or complaints of back and neck pain proximate to the time when the fall occurred.  The Board notes that lay reports may not be rejected summarily solely due to the absence of contemporaneous medical documentation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Nonetheless, the evidence of record contains the Veteran's own reported history that the date of the onset of his low back and cervical spine symptoms were after a post-service October 1989 employment-related accident.  In addition, the VA NP opined in October 2015 that the Veteran's claims were confabulated as compared to his physical examination of the lumbar spine and cervical spine.  The VA NP noted that the Veteran had denied any history of back or neck complaints prior to a 1989 work-related injury.  

In addition, the preponderance of the evidence of record is against the Veteran having arthritis of the lumbar spine manifested in service or to a compensable degree within one year of the Veteran's separation from service.  Hence, there is no basis for service connection for a low back disability on a presumptive basis.  38 C.F.R. §§ 3.307(a), 3.309(a). 

As the Veteran does not have a chronic disability under 3.309 (a), such as arthritis of the cervical spine, service connection on the basis of continuous symptomatology for the cervical spine is not available.  Walker, 708 F.3d 1331; 38 C.F.R. § 3.303(b).  As to lumbar spine degenerative disease, as pointed out herein, there is no credible evidence of symptoms of such following the inservice fall or thereafter until the October 1089 employment-related accident.  Thus, a basis for a grant of service connection based on continuous symptomatology is not presented.  As concerns the Veteran's lay reports of continuous low back and cervical spine pain after his reported fall and after active service, the Board, regrettably, finds the assertions not credible.

There is additionally no indication that the Veteran is competent to etiologically link his diagnosed herniated disk at L5-S1 and cervical strain to the in-service fall.   The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of spinal disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute sufficient competent medical evidence to link the Veteran's current low back and cervical spine disabilities noted above to the in-service fall from a bridge. 

For the foregoing reasons, the claims for service connection for low back and cervical spine disabilities must be denied.  In arriving at the decision to deny the claims the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied. 

Service connection for a cervical spine disability is denied. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


